Citation Nr: 0433088	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for headaches due to a head injury.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), with anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which assigned an initial 
evaluation of 10 percent for headaches, due to a head injury, 
and granted an increased evaluation of 30 percent for 
psychiatric disability.  

The Board notes that the veteran was provided a statement of 
the case in July 2004 addressing additional issues.  In the 
cover letter sent with the statement of the case, the veteran 
was informed of the requirement that he submit a timely 
substantive appeal to perfect his appeal with respect to 
these new issues.  Thereafter, no written communication 
addressing any of the new issues was received from the 
veteran.  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to any 
of the additional issues.


REMAND

A review of the record reveals that on a January 2004 VA Form 
9, the veteran requested a hearing in Washington, DC, before 
a Veterans Law Judge (VLJ) of the Board.  On a March 2004 VA 
Form 9, however, he indicated that he desired a hearing 
before a Veterans Law Judge of the Board at the RO (known as 
a Travel Board hearing) rather than a Board hearing in 
Washington, DC.  The record reflects that the veteran has not 
been scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action: 

The veteran should be scheduled for a 
Board hearing at the RO, in accordance 
with the docket number of his appeal.

Thereafter, the case should be returned to the Board in 
accordance with the usual appellate procedures.  No action is 
required of the veteran until he is otherwise notified, but 
he is free to submit additional evidence and argument in 
support of his claims.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




